DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 2, 10 and 17 are objected to because of the following informalities:  Claim 2 discloses that the wind turbine is “disassemblable”.  Examiner has found that “disassemblable” does not appear to be a word in the English language (it is not found at either oed.com or merriam-webster.com).  It is recommended that disassemblable” be changed to –able to be disassembled--.  Claim 10 uses the word “tiltably”.  Examiner has found that “tiltably” does not appear to be a word in the English language (it is not found at either oed.com or merriam-webster.com).  Claim 17 uses the word “liftably”.  Examiner has found that “liftably” does not appear to be a word in the English language (it is not found at either oed.com or merriam-webster.com).    Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 14-16 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the door" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the door" in lines 2 and 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the door" in lines 3 and 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the door" in lines 2 and 4.  There is insufficient antecedent basis for this limitation in the claim.
The term “compact” in claim 21is a relative term which renders the claim indefinite. The term “compact” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 9-12 and 17-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by USPAP 2012/0007365 (Harrison et al. hereinafter).
With regard to claim 1, Harrison et al. discloses a vertical axis wind power generation device comprising: 
a wind turbine of a vertical axis type including a support column (62), a main shaft (66) disposed on an upper portion of the support column (62) so as to be rotatable about a 5vertical axis, a plurality of blades (96) extending in a vertical direction around the main shaft (66) and coupled to the main shaft (66) through arms (98); 
a power generator (106) configured to generate electric power by rotation of the main shaft (66); and 
a container (20) having a standard dimension for freight transport (paragraph [0022]), wherein 
10the wind turbine is accommodatable in the container (20) together with the power generator (106), and 
the container (20) is provided with a support-column fixing part (60) configured to fix the support column (62) of the wind turbine to the container (20).
With regard to claim 2, Harrison et al. discloses the vertical axis wind power generation device as claimed in claim 1, 15wherein the wind turbine of the vertical axis type is foldable or disassemblable (Fig.’s 1-3).
With regard to claim 3, Harrison et al. discloses the vertical axis wind power generation device as claimed in claim 1, wherein the wind turbine is accommodatable in a folded or disassembled state in the container (20, Fig. 1).
With regard to claim 9, Harrison et al. discloses the vertical axis wind power generation device as claimed in claim 1, 15comprising: 
a main-shaft-unit folding mechanism configured to allow a main shaft (66) unit including the support column (62) and the main shaft (66) to be folded (at hinge 64); and 
a blade-unit folding mechanism configured to allow blade units, which are constituted by the blades (96) and the arms (98), to be folded along the main shaft (66) unit in a folded state (see blades in Fig.’s 2 and 6).
With regard to claim 10, Harrison et al. discloses the vertical axis wind power generation device as claimed in claim 9, 20wherein the main-shaft-unit folding mechanism includes a support-column tilting mechanism (70) tiltably coupling the support column (62) to a wind turbine mount.
With regard to claim 11, Harrison et al. discloses the vertical axis wind power generation device as claimed in claim 9, wherein the main-shaft-unit folding mechanism includes a main-shaft tilting coupling mechanism coupling a main-shaft lower-end supporting member located at 25an upper end of the support column (62) and rotatably supporting the main shaft (66) at a lower end of the main shaft (66) to the upper end of the support column (62) such that the main shaft (66) is tiltable, the main-shaft tilting coupling mechanism being configured to cause the main shaft (66) in a laid state to assume a posture along the support column (62).
With regard to claim 12, Harrison et al. discloses the vertical axis wind power generation device as claimed in claim 9, wherein the blade-unit folding mechanism includes rotary coupling members (94) provided to the respective blades (96) and disposed around the main shaft (66) so as to be rotatable, the rotary coupling members being coupled to base ends of the respective 5arms (98).
With regard to claim 17, Harrison et al. discloses the vertical axis wind power generation device as claimed in claim 1, wherein the container (20) is provided with a linear guiding device (58) configured to liftably 25guide the wind turbine between a use position at which the blades (96) project upward from a height range of the container (20) and an accommodation position at which the blades (96) are accommodated within the height range of the container (20).
With regard to claim 18, Harrison et al. discloses the vertical axis wind power generation device as claimed in claim 17, comprising a lifting device of a winding type configured to wind a winding memberDocket No. 1761.1492 connected to an upper portion of the container and a lower portion of the support column such that the wind turbine can be lifted and lowered (paragraph [0023] discloses either a manual or motor driven pulley system).
With regard to claim 19, Harrison et al. discloses the vertical axis wind power generation device as claimed in claim 18, wherein the lifting device is of an electrically-powered type which is configured to 5be driven by an electric motor to perform winding operation (paragraph [0023] discloses either a manual or motor driven pulley system).
Claim(s) 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by USPAP 2008/0231057 (Zeuner hereinafter).
With regard to claim 21, insofar as claim 21 is definite, Zeuner discloses a container-accommodated hydropower generation device comprising: a container having a standard dimension for freight transport; and 
a compact hydropower generation device capable of being installed in a water channel and being accommodated in and removed from the container (paragraph [0065]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-8, 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harrison et al. in view of USPAP 2010/0140949 (Pitre et al. hereinafter).
With regard to claim 6, Harrison et al. discloses all of the limitations except for wherein the container includes a double door configured to open and close the opening at the longitudinal end of the container, and the door in an opened state serves as outriggers.
Pitre et al. teaches a container for a wind turbine wherein the container has double doors (158a and 158b) that are open during operation and wherein panels (160) of the container have solar panels on the interior and are unfolded to an open position during use (Fig. 16, paragraph [0064]).
It would have been obvious to one having ordinary skill in the art at the time the application was filed to modify the apparatus of Harrison et al. by forming the container to have double doors and panels as taught in Pitre et al. for the purposes of providing additional outriggers (Harrison et al. already discloses some outriggers) for stability on the double doors for added stability.  It would have also been obvious to mount solar panels on the interior of the panels for the purpose of generating electricity.
With regard to claim 7, insofar as claim 7 is obvious, the Harrison et al. modification with regard to claim 6 discloses the vertical axis wind power generation device as claimed in claim 6, wherein the container includes an inner door disposed an inner side of the door and configured to prevent entry from an outside.
With regard to claim 8, the Harrison et al. modification with regard to claim 6 discloses the vertical axis wind power generation device as claimed in claim 1, for comprising: 
a solar panel assembled with a stand so as to be installable outside or on 10the container and configured to photovoltaically generate electric power; and 
a secondary battery configured to store the generated electric power, the solar panel and the secondary battery (88) being accommodatable in the container (20) together with the wind turbine in the folded or disassembled state.
With regard to claim 14, insofar as claim 14 is obvious, the Harrison et al. modification with regard to claim 6 discloses the vertical axis wind power generation device as claimed in claim 1, wherein the door includes a wind-turbine holding part (82, 60) configured to hold the wind turbine in the accommodated state in the container (20) such that the wind turbine extends along an inner side of the door of the container.
With regard to claim 15, insofar as claim 15 is obvious, the Harrison et al. modification with regard to claim 6 discloses the vertical axis wind power generation device as claimed in claim 14, wherein the wind-turbine holding part (82, 60) has a function of changing a position of the wind turbine from the inner side of the door to a position distant from the inner side of the door (the wind turbine uses element 60 to slide along the floor of the container).
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harrison et al. 
With regard to claim 13, Harrison et al. teaches all of the limitations except for, wherein the blade-unit folding mechanism includes arm-base-end bending coupling parts coupling base ends of the arms to the main shaft in a bendable manner and arm-tip-end bending coupling parts coupling tip ends of the arms to the blades in a 10bendable manner.
Harrison et al. does not teach arm-base-end bending coupling parts or arm-tip-end bending coupling parts because the length of the arms is short enough to easily fit into the container.  It would have been obvious to a person having ordinary skill in the art at the time the application was filed to includes arm-base-end bending coupling parts coupling base ends of the arms to the main shaft in a bendable manner and arm-tip-end bending coupling parts coupling tip ends of the arms to the blades in a 10bendable manner in order to make everything fit into the container since Harrison et al. is already familiar with using hinges (64) to get things to fit within the container.
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harrison et al. in view of USPAP 2008/0231057 (Zeuner hereinafter).
With regard to claim 16, insofar as claim 15 is obvious, Harrison et al. discloses all of the limitations except for wherein the door includes a water-turbine holding part configured to hold a water turbine in an accommodated state in the container such that the water turbine extends along the inner side of the door of the container.
Zeuner teaches a water turbine that can be shipped in a container (paragraph [0065]).
It would have been obvious to one having ordinary skill in the art at the time the application was filed to modify the apparatus of Harrison et al. by providing that the door includes a water-turbine holding part configured to hold a water turbine in an accommodated state in the container such that the water turbine extends along the inner side of the door of the container as taught in Zeuner for the purposes of being able to provide both a water and wind turbine in the same container.
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harrison et al. in view of USPAP 2011/0146751 (McGuire et al. hereinafter).
With regard to claim 20, Harrison et al. discloses all of the limitations except for wherein the container has a ceiling surface having an upper opening configured to allow the wind turbine to move in and out therethrough, and the support column is provided with an inner lid configured to tightly close the upper opening when the 10wind turbine is raised.
Mcguire et al. teaches a wind turbine in a container having roof panels that slide out of the way to create an opening in order for the wind turbine mast to extend up and through the roof.
It would have been obvious to one having ordinary skill in the art at the time the application was filed to modify the apparatus of Harrison et al. by adapting a ceiling surface to have an upper opening configured to allow the wind turbine to move in and out therethrough, and the support column is provided with an inner lid configured to tightly close the upper opening when the 10wind turbine is raised as taught in Robb et al. for the purposes of providing additional electricity via solar power as well as protecting the interior of the container form the elements.

Allowable Subject Matter

Claims 4 and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. USPAP 2017/0370347 teaches a portable wind turbine raised via a winding system.  USPAP 2017/0370346 discloses a method of transportation for wind turbine components.  USPAP 2016/0036375 discloses a container for a wind turbine with solar panels.  USPAP 2015/0300321 discloses a container for a wind turbine.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON R EASTMAN whose telephone number is (571)270-3132. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on 571-272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON R EASTMAN/Primary Examiner, Art Unit 3745